Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 1/10/2022.

As filed, claims 1 and 2 are pending; claims 18-23 are withdrawn; and claims 3-17 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/10/2022, with respect to claims 1 and 2, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claim 2 is withdrawn per amendments/remarks.

The claim objection of claim 2 is withdrawn per amendments/remarks. 



Election/Restrictions
Claims 1 and 2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Group I (i.e. a compound of instant formula (1) and part of Group II (i.e. a method of preparing a protein complex via a compound of instant formula (1)) as set forth in the Office action mailed on 3/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sunhee Lee on 2/11/2022.
The application has been amended as follows: 

In claim 19 (in step (a3)), amend the following: 
Before “reactive group of the non-peptidyl polymer-coupled fatty acid derivative”;
After “the physiologically active polypeptide to”;
Delete “the other ”; and
Insert – one or more --.

Before “to the physiologically active polypeptide and the biocompatible material”;
After “fatty acid derivative compound are linked”; and
Delete “respectively”.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (1) or a method of preparing a protein complex via the compound thereof.
Relevant prior art, which discloses compounds that are closely related to the instant compounds, is foreign patent application publication No. EP3384935, hereinafter Kim  (see IDS filed 5/26/2021).  The instant compounds are patentably distinct from the compound disclosed in Kim because the presence of PEG linker that is bonded to instant variable L3. One of skill in the art would not be motivated to modify the prior art compounds .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, and 18-23 are allowed.
Claims 3-17 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626